                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  WILLIAM H. THOMAS, JR.,                        )
                                                 )
         Plaintiff,                              )
                                                 )         Case No. 2:13-cv-2987-JPM-cgc
  v.                                             )
                                                 )
  JOHN SCHROER, Commissioner of the              )
  Tennessee Department of Transportation in      )
  his official capacity,                         )
                                                 )
         Defendant.                              )



       ORDER ADOPTING THE REPORT AND RECOMMENDATIONS FOR
                        ATTORNEYS’ FEES



       Before the Court are the Report and Recommendations filed by U.S. Magistrate Judge

Charmiane G. Claxton on December 12, 2018 (ECF No. 409) with respect to Plaintiff William

H. Thomas, Jr.’s Motion for Attorneys’ Fees, Costs and Expenses. (ECF No. 376.) The

Magistrate Judge submits that Plaintiff’s motion should be granted in part and denied in part.

(ECF No. 409 at PageID 7858.) The Magistrate Judge recommends “that Plaintiff be awarded

as follows: $170,100.00 in attorneys’ fees to attorney George R. Fusner (‘Fusner’); $2,900.00

in paralegal fees to Fusner; $162,450.00 in attorneys’ fees to attorney Jonathan L. Miley

(‘Miley’); $5,834.74 in costs incurred by Fusner; $312.90 in costs incurred by Miley; and,

$4,565.56 in costs incurred by Plaintiff.” (Id. at PageID 7834.) For the below reasons the Court

OVERRULES Plaintiff’s objections and ADOPTS the Magistrate Judge’s Report and

Recommendations in its entirety.
Procedural Background


       Plaintiff filed a Motion for Attorneys’ Fees and Expenses on October 3, 2017. (ECF

No. 376.) Defendant responded on October 13, 2017. (ECF No. 378.) Plaintiff replied on

October 23, 2017. (ECF No. 382.) The motion was referred to the Magistrate Judge on August

3, 2018. (ECF No. 404.) The Magistrate Judge’s Report and Recommendations were filed

December 12, 2018. (ECF No. 409.) Fusner filed a Motion to Withdraw as attorney (ECF No.

399) which was granted on February 27, 2018. (ECF No. 401.) Fusner filed objections to the

Report and Recommendations on December 19, 2018. (ECF No. 413.) Fusner filed an amended

replacement of his objections the same day. (ECF No. 414.) Thomas filed objections to the

Report and Recommendations on December 21, 2018. (ECF No. 416.) Defendant did not file

any objections to the Report and Recommendations. Defendant filed a Motion to Stay Ruling

on Attorneys’ Fees until after the appeal is resolved on December 19, 2018. (ECF No. 411.)

Plaintiff responded on December 21, 2018. (ECF No. 415.)


Legal Standard


       “Within 14 days after being served with a copy of the recommended disposition, a party

may serve and file specific written objections to the proposed findings and recommendations.”

Fed. R. Civ. P. 72(b)(2). “When no timely objection is filed, the court need only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.”

Fed. R. Civ. P. 72(b) advisory committee note.


       When a timely objection has been filed, “[t]he district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ.

P. 72(b)(3). The portions of a magistrate judge’s recommendation as to which no specific


                                               2
objections were filed are reviewed for clear error. See Fed. R. Civ. P. 72(b) advisory committee

notes; Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991) (noting

that when a party makes a general objection, “[t]he district court’s attention is not focused on

any specific issues for review, thereby making the initial reference to the magistrate useless.”).

“A general objection to the entirety of the magistrate’s report has the same effects as would a

failure to object.” Howard, 932 F.2d at 509. Moreover, the “failure to properly file objections

constitutes a waiver of appeal.” See Howard, 932 F.2d at 508 (citing United States v. Walters,

638 F.2d 947, 950 (6th Cir. 1981)).


Analysis


       The portions of the Report and Recommendations that Plaintiff objects to will be

reviewed de novo. The remainder of the Report and Recommendations will be reviewed for

clear error. Fed. R. Civ. P. 72(b)(3).


       The Magistrate Judge used the lodestar method to determine reasonable fees based on

what hours should be counted given the facts of this case. (ECF No. 409 at PageIDs 7838-39.)

Defendant does not contest the rates charged by Fusner, Miley, Fusner’s paralegals, or executive

assistant Ricky Tan. (Response to Mot. for Fees, ECF No. 378.)


Plaintiff’s objections


       Plaintiff objects to four aspects of the Report and Recommendations : (1) the reduction

of hours spent on remedies and damages, (2) the hours spent while Plaintiff was pro se, (3) the

Plaintiff’s Executive Assistant’s fees, and (4) the costs for depositions and travel. (ECF Nos.

414, 416.)



                                                3
Hours spent on remedies and damages

       In its response to Plaintiff’s original motion, Defendant asserts that the 16.3 hours for

Fusner’s work on “Damages” is unreasonable because Plaintiff never obtained a damages

award. (Def. Response, ECF No. 378 at PageID 7421.) Miley also documented 93.7 hours for

damages and remedies work. (Miley Invoices, ECF No. 376-6.) The Court previously

determined that “monetary damages hinge on separate factual and legal determinations” than

the constitutionality of the Billboard Act. (ECF No. 301 at PageID 5964.) The Court found the

Billboard Act was unconstitutional and ordered supplemental briefing on the issues of remedies.

(ECF No. 357.)


       Plaintiff objects to the removal of Fusner’s 16.3 hours and Miley’s 93.7 hours of work

on damages being excluded from the lodestar calculation because “Plaintiff’s counsels were

required to perform work per order of this Honorable Court as well as to preserve all remedies

and damages issues on appeal.” (Pl’s Obj., ECF No. 414 at PageID 7874.) In support, Plaintiff

notes his success on his request for attorney fees and post judgment interest.


       No damages were awarded in this case. Attorney fees and post judgment interest are

different from damages. Plaintiff argues that “the fee award should not be reduced simply

because the Plaintiff failed to prevail on every contention raised in the lawsuit.” (Id. (citing

Hensley v. Eckerhart, 461 U.S. 424, 435 (1983)).) Hensley also states:


       If, on the other hand, a plaintiff has achieved only partial or limited success, the product
       of hours reasonably expended on the litigation as a whole times a reasonable hourly rate
       may be an excessive amount. This will be true even where the plaintiff's claims were
       interrelated, nonfrivolous, and raised in good faith. Congress has not authorized an
       award of fees whenever it was reasonable for a plaintiff to bring a lawsuit or whenever
       conscientious counsel tried the case with devotion and skill. Again, the most critical
       factor is the degree of success obtained.
Hensley, 461 U.S. at 436.
                                                4
       Plaintiff did not succeed in obtaining damages. Based on that lack of success, Fusner’s

16.3 hours and Miley’s 93.7 hours of work on damages and remedies will be excluded from the

lodestar calculation.


Hours spent while Plaintiff was pro se


       Defendant argues attorneys’ fees should not be awarded for work performed while

Thomas was proceeding pro se. (Def. Response, ECF No. 378 at PageIDs 7418-19.) While

Thomas was pro se, Miley recorded 467.7 hours of work for which Plaintiff requests attorneys’

fees. (Miley Invoices, ECF No. 376-6.)


       Plaintiff argues attorneys’ fees can be recovered by an attorney working for a pro se

litigant. (ECF No. 414 at PageIDs 7875-76.) Plaintiff references the Supreme Court’s dicta in

Kay v. Ehrler that “it seems likely that Congress contemplated an attorney-client relationship

as the predicate for an award under § 1988.” 499 U.S. 432, 436 (1991).


       While the dicta in Kay may be correct, it does not address the issue of awarding

attorneys’ fees for overstaffing.


       Cases may be overstaffed, and the skill and experience of lawyers vary widely. Counsel
       for the prevailing party should make a good faith effort to exclude from a fee request
       hours that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
       practice ethically is obligated to exclude such hours from his fee submission.
Hensley, 461 U.S. at 434.


       By proceeding pro se Thomas signaled to the court that additional attorneys were not

necessary for the litigation. If counsel, such as Miley, were necessary, they should have filed

an appearance. This would allow the Court to set the litigation schedule accordingly. Miley

was not an attorney of record while Thomas was proceeding pro se. That indicates Miley’s

                                               5
work during that period resulted in overstaffing. Miley’s 467.7 hours while Thomas was pro

se will, therefore, be excluded from the lodestar calculation.


Plaintiff’s Executive Assistant’s Fees


       Defendant argues Ricky Tan, Fusner’s executive assistant, is not entitled to attorneys’

fees. (Def. Response, ECF No. 378 at PageID 7419.) Defendant asserts there “is no case law

that suggests that secretaries and executive assistants are entitled to attorney’s fees.” (Id.)

Plaintiff argues that Tan’s hours should be included in the attorneys’ fees because Tan

“performed services of a nature greater than that of an experienced paralegal” and was

“instrumental in organizing and keeping documents.” (ECF No. 416 at PageID 7891 (quoting

Fusner Decl., ECF No. 376-1 at ¶ 16).)


       “‘Purely clerical or secretarial tasks, that is, non-legal work, should not be billed—even

at a paralegal rate—regardless of who performs the work.” William Howe v. City of Akron,

No. 5:06-cv-2779, 2016 WL 916701, at *15 (N.D. Ohio Mar. 10, 2016) (citing Bernhart v.

Comm’r of Soc. Sec., No. 5:12CV2367, 2013 WL 3822141, at *2 (N.D. Ohio July 23, 2013));

see also Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 585 (2008) (noting that reimbursement

for costs typically included in “office overhead,” including wages paid to office staff, is not

customarily charged to clients or awarded as “attorney fees”). Plaintiff’s declaration clarifies

that Tan is neither a paralegal nor a lawyer. (Thomas Decl., ECF No. 376-7 at ¶ 6). Organizing

and keeping documents, as Tan did, is not work that can be awarded as attorneys’ fees. (Fusner

Decl., ECF No. 376-1 at ¶ 16.) Tan’s 1,489 hours will be excluded from the lodestar calculation.




                                                6
Reduction in costs related to depositions


       Defendant asserts that $6,341.08 in costs accrued from unused depositions should not

be awarded as attorneys’ fees. (Def. Response, ECF No. 378 at PageID 7424.) Plaintiff

incurred these costs while representing himself pro se. (See id.)     By not using any of those

depositions to achieve the success that attorneys’ fees would be granted for, awarding the full

amount is excessive. See Hensley, 461 U.S. at 436. While some of Plaintiff’s efforts related to

those depositions are understandable, the fact that they were not used indicates that only a

portion should be awarded as attorneys’ fees. Based on the number of depositions taken and

the lack of their use related to Plaintiff’s success, the Court in its discretion finds that only

twenty-five percent of the costs incurred ($1,585.27) will be awarded. The other seventy-five

percent of the costs ($4,755.81) will be excluded.


Conclusion


       After a de novo review of Plaintiff’s objections and the record related thereto, the Court

has reached the same conclusions as the Magistrate Judge. Plaintiff’s objections are overruled.

Upon review of the remainder of the Magistrate Judge’s Report and Recommendations, the

Court has not identified any clear error and concurs with the Magistrate Judge’s findings. The

Report and Recommendations are, therefore, ADOPTED in full. Defendant’s Motion to Stay

(ECF No. 411) is DENIED AS MOOT. The awarded attorneys’ fees will not be payable until

the conclusion of the appeal currently before the Sixth Circuit.


       SO ORDERED, this 13th day of March, 2019.

                                                        /s/ Jon P. McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE


                                               7
